DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment file 01/16/22 (“Amend.”), in which: claim 1, is amended; claims 2-15 are cancelled; new claims 16-30 are added; and the rejection of the claims are traversed.  Claims 1 and 16-30 are currently pending an Office action on the merits follows.

Reasons for Allowance
Claims 1 and 16-30 are allowed.  The following is the Office's statement of reasons for allowance:
As to the independent claims, the prior art of record fails to teach or suggest: an electronic device (stylus, electronic pen) and method of operation, which operates of establishing a Bluetooth communication with an external device.  Furthermore, when the electronic device is in contact with the display surface of the external device a pen signal is output.  However, when a user input device is pressed, control the device to not output a signal using a Bluetooth communication connection based on whether the pen is within a specific distance range from the external device.  It is only the above explicit limitations (teachings) of turning off the signal provided by the Bluetooth communication circuitry based on the stylus distance range and while operating the user input device that are not taught by the prior art and the sole basis of the Notice of Allowance.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1 and 16-30 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2015/0002482 to Mercea discloses of using a stylus with proximity detection and using wireless signals, but does not explicitly teach the claimed limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAD M DICKE/Primary Examiner, Art Unit 2693